Citation Nr: 1625009	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  08-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral lower extremity disorder, claimed as radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1971 and from September 1975 to September 1979.

In April 2010, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript of the hearing is of record.  The issues were previously remanded by the Board in July 2010 for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2010, the Board remanded the issues with instructions to obtain VA clinical records from Brooklyn VA Medical Center for the period of July 2009 to the present and to attempt to obtain private treatment records for the period from October 2003 to April 2007.  The Board finds there is compliance with these remand instructions.  

The July 2010 remand also instructed the RO to schedule the Veteran for an examination to determine the nature of his low back disorder, including radiculopathy.  In August 2014, he submitted a statement notifying VA that he would be out of the country from September 2014 to March 2015.  In February 2015, the RO issued a supplemental statement of the case stating that he failed to appear for an examination in December 2014, although record of such scheduled examination is not associated with the claims file.  In March 2015, he requested a new examination, noting he had been out of the country for the past six months.  To date, no examination has been rescheduled.  

As the Veteran had notified the RO in August 2014 that we would be out of the country from September 2014 to March 2015 and was subsequently scheduled for an examination in December 2014, he has presented good cause for his failure to appear at his scheduled examination.  As he maintains a desire and willingness to report for examination, the claims are remanded to reschedule an examination.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record. 

2. Schedule the Veteran for an examination to determine the nature of his low back disorder, including radiculopathy.  Ensure that he is in the country when scheduling his examination.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  All necessary testing should be conducted and all appropriate diagnoses rendered.

The examiner is asked to provide an opinion as to whether it is at least as likely as not that any present impairment in the back or radiculopathy in the bilateral lower extremities is related to service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3. Thereafter, review the record and reconsider the remanded claims.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

